SUPPLEMENT DATED NOVEMBER 28, 2011 TO PROSPECTUSES DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY AND FUTURITY ACCOLADE NY PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, AND COLUMBIA ALL-STAR FREEDOM NY PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY, AND SUN LIFE FINANCIAL MASTERS SELECT NY PROSPECTUSES DATED MAY 21, 2007 FOR MFS REGATTA NY, MFS REGATTA GOLD NY, AND FUTURITY NY TO PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS ACCESS NY, SUN LIFE FINANCIAL MASTERS CHOICE NY, SUN LIFE FINANCIAL MASTERS FLEX NY, AND SUN LIFE FINANCIAL MASTERS EXTRA NY AND TO PROSPECTUSES DATED MAY 2, 2011 FOR SUN LIFE FINANCIAL MASTERS I SHARE NY, SUN LIFE FINANCIAL MASTERS CHOICE II NY, SUN LIFE FINANCIAL MASTERS EXTRA II NY, AND SUN LIFE FINANCIAL MASTERS FLEX II NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C The address for the Home Office of Sun Life Insurance and Annuity Company of New York has changed. The new address is: One Grand Central Place 60 East 42nd Street, Suite 3100 New York, NY10165 Please retain this supplement with your prospectus for future reference. SLNY11/2011
